Citation Nr: 0305348	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  95-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a torn medial meniscus of the right knee, status post 
anterior cruciate ligament reconstruction.

2.  Entitlement to an evaluation in excess of 20 percent for 
a torn medial meniscus with triceps atrophy of the left knee. 

3.  Entitlement to service connection for plantar fasciitis 
secondary to the service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1991.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The RO denied entitlement to evaluations in excess of 10 
percent respectively for a torn medial meniscus of the left 
and right knees with quadriceps atrophy.

The veteran presented oral testimony before a Hearing Officer 
of the RO in December 1996, a transcript of which has been 
associated with the claims file.  The Hearing Officer 
affirmed the determinations previously entered.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO to accord the veteran a requested hearing 
before a Veterans Law Judge traveling to the RO.

In June 1999 the RO granted entitlement to a temporary total 
convalescence evaluation from July 25 to August 31, 1997, 
reinstated the 20 percent evaluation effective from September 
1, 1997 through July 26, 1998, and reduced the evaluation to 
10 percent effective July 27, 1998 for a torn medial meniscus 
of the right knee, status post anterior cruciate ligament 
reconstruction.  The RO also granted entitlement to an 
increased evaluation of 20 percent a torn medial meniscus 
with quadriceps atrophy of the left knee effective February 
12, 1994.

In November 1999, the veteran provided testimony at a 
videoconference hearing over which the undersigned Veterans 
Law Judge presided, a transcript of which has been associated 
with the claims file.
The Board again remanded the case in April 2000, so that the 
veteran could be afforded a VA examination of his service-
connected knee disabilities.  

In March 2002, the veteran notified the RO that he was 
interested in pursuing a claim for clear and unmistakable 
error (CUE) in a prior decision.  The veteran, however, did 
not specify the error which he was asserting.  

By letter, also dated in March 2002, the RO notified the 
veteran that a specific error had not been asserted and that 
his claim could not be accepted unless such an error was 
specified.  The RO provided the veteran with a specific time 
period in which to clarify his assertions.  See Russel v. 
Principi, 3 Vet. App. 310, 313 (1992).  It is not apparent 
that the veteran has responded to the RO regarding this 
matter.  Accordingly, this issue is not before the Board.

The Board does not have jurisdiction of the issue of CUE, as 
it has not been adjudicated by the RO.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 (1993).  

The issue of entitlement to service connection for plantar 
fasciitis as secondary to the service-connected bilateral 
knee disability, will be addressed in the Remand portion of 
this decision.

The case has been returned to the Board for further appellate 
review. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has not performed 
adequate development.  Chairman's Memorandum No. 01-02-01.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assessment Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100,5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In November 1999, the veteran submitted a Statement In 
Support Of Claim (VA Form 21-4138) wherein he asserted that 
he was entitled to service connection for plantar fasciitis 
as secondary to the service-connected bilateral knee 
disability.
By rating action dated in June 2000, the RO denied the 
veteran's claim of entitlement to service connection for 
plantar fasciitis as secondary to the service-connected 
bilateral knee disability.  The RO held that there was no 
medical evidence showing that his plantar fasciitis was 
related to he service-connected bilateral knee disability.

In June 2000, the veteran submitted a VA Form 21-4138 
expressing disagreement with the denial of entitlement to 
service connection for plantar fasciitis as secondary to the 
service-connected bilateral knee disability.  See 38 C.F.R. § 
20.300 (2002).  He requested that he be provided with a 
statement of the case.

In October 2001, the veteran testified at a personal hearing 
before a hearing officer of the RO.  The hearing officer 
considered testimony regarding the issue of entitlement to 
service connection for plantar fasciitis secondary to the 
service-connected bilateral knee disability.  A review of the 
record reveals that the veteran has not been issued a 
statement of the case by the RO.

The CAVC  has held that the RO's failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Manlicon v. West, 12 Vet. App. 238 (1999) (in circumstances 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued). 

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant 
with a development letter consistent with 
the notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for 
plantar fasciitis as secondary to the 
service-connected bilateral knee 
disability.  The RO should advise the 
veteran of the need to timely file a 
substantive appeal if he wishes appellate 
review.

4.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

5.  The RO is advised that where the 
remand orders of the Board or the CAVC 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, the case should be returned to the 
Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any 
final outcome warranted.



	
                     
______________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


